Jesse Lee Gates v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-327-CR

     JESSE LEE GATES,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the County Court at Law No. 2
Johnson County, Texas
Trial Court # M200101145
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      A jury convicted Jesse Lee Gates of driving while intoxicated.  The court assessed Gates’s
punishment at 180 days’ confinement and a $1,000 fine, suspended imposition of sentence, and
placed him on community supervision for 2 years.  Gates appealed.
      Gates has now filed a motion to withdraw his appeal.  Rule of Appellate Procedure 42.2(a)
provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  Gates personally signed the motion.  The Clerk
of this Court has sent a duplicate copy to the trial court clerk.  See id.; McClain v. State, 17
S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Gates’s appeal
is dismissed.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 5, 2003
Do not publish
[CR25]